DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
 DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on February 1, 2021. Claims 7, 8, 13-16 are pending in the application and being examined herein.
Status of Objections and Rejections
All rejections from the previous office action are maintained and modified as necessitated by the amendment.
New grounds for rejection under 35 USC 112(b) are necessitated by the amendments. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  7, 8, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “a unitary rectangular housing that extends longitudinally…” in combination with the limitation “the rectangular housing including flanges that extend perpendicularly from the housing at the first longitudinal end” render the claim unclear and indefinite. It is unclear as to how the housing is rectangular and includes flanges extending perpendicularly at the first longitudinal end of the housing. Claims 8, 13-16 are rejected as dependent thereon. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 8, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (CN 202177558U) (provided in Applicant’s IDS of 12/18/19)  (references herein made with respect English Machine Translation) in further view of R.W. Bosch et al., Development of a scratch test in an autoclave for the measurement of repassivation kinetics of stainless steel in high temperature high pressure water, Electrochimica Acta, vol. 49, pp. 3029–3038 (2004) (hereinafter “Bosch”) (provided in Applicant’s IDS of 12/18/19).

Regarding claim 7, Wei teaches a scratch tool apparatus (a scratching and corrosive abrasion test device, abstract, Fig. 1 and 2) comprising: 
a housing that extends longitudinally from a first longitudinal end to a second longitudinal end made of an insulating material  and having an opening positioned toward the second longitudinal end (housing defined by base 33 and ketel cover 4 with bolts shown in Fig. 1, and Fig. 2, outer steel 27 upper and lower sides are equipped with pottery, in base 33 center pits pottery is housed, be convenient to and the lower part of the axle 31 that moves up and down lubricated through pottery, p. 4, 3rd paragraph, as shown in Figure 2, base 33 is set in the autoclave body 5, have base fixed bolt hole 46 on the base 33, bolt is through base fixed bolt hole 46 firm bankings 33 on high pressure kettle cover 4 of Fig. 1, examiner interprets opening to be portion shown between cover and base exposed to liquid, see annotated figure below); the housing including flanges that extend perpendicularly from the housing at the first longitudinal end (4 high pressure kettle covers, Fig. 4, p. 3, 18th paragraph, see annotated figure below);
Wei fails to teach the housing is rectangular. Generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 
Wei teaches wherein the housing comprises base 33 bolts through bolt holes 46 from base 33 to kettle cover 4 (Figs. 1 and 2) but fails to teach wherein the housing is unitary. Generally, it recognized that making something integral is not of innovation. MPEP 2144.04 (V)(B). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cover 4, bolts 46, and base 33 (housing) of Wei to be integral because doing so would provide a more secure fit for the kettle cover on the autoclave and would have been within the ability of the person having ordinary skill in the art.
Wei teaches a sample holder positioned within the opening of the rectangular housing adapted to hold a sample composed of the metallic material while the sample is exposed to a surrounding environment (sample fixing 29 is arranged on base 33, Fig. 1, p. 4, 2nd paragraph, housing shown open to high temperature water in device); 
Wei teaches a shaft coupled to the pin which extends from the first longitudinal end of the housing to the sample holder that is manually operable to move the sample holder longitudinally (p. 4, 2nd paragraph, Fig. 1, The axle 31 that moves up and down connects through segmentation, is easy to dismounting and maintenance. Move up and down axle 31 1 ends through magnet steel 25 in being threaded, and the other end passes the base 33 in the autoclave body 5, wimet is housed on the axle 31 that moves up and down draws 10, and sample fixing29 is arranged on the base 33). 
(abstract) like that of Wei. Bosch teaches to make a scratch on a metal surface, one has to move a pin across the surface or move the surface along a scratching pin (p. 3031, right column, Design of scratch unit).   Therefore, it would be obvious to a person of ordinary skill in the art at the effective filing date of the invention to use the shaft of Wei to move the sample holder rather than the pin because it was known at the time of filing the invention that sample holder can be moved relative to the pin and vice versa for a scratch tester and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).

	
Wei a pin having a tip positioned proximal to a surface of the sample (wimet 10, Fig. 1 and 2);
Modified Wei teaches wherein the shaft can be moved to cause motion of the sample relative to the pin tip to create a scratch on the surface of the sample (Bosch, The bellow can be moved by changing the bellow’s internal pressure relative to the autoclave pressure, This metal bellow moves the  sample  along  three  ceramic  pins when the bellow is expanding, Fig. 4, p. 3031, right column, second and third paragraphs). 



    PNG
    media_image1.png
    858
    1062
    media_image1.png
    Greyscale


Regarding claim 8, Wei teaches further comprising a conductive wire coupled at a first end to the sample (Fig. 1, pure nickel wire or stainless steel wire that one of hot operation electrode 11 usefulness outside is with the teflon heat-shrink tube are welded on the test button as tracerse point to be processed, p. 4, 8th paragraph). The limitation “wherein the second end of the conductive wire can be coupled to an electrical power source to enable the sample to act as the anode of an electrochemical cell” is an intended use. An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order 

Regarding claim 13, Wei teaches further comprising an adjustment knob coupled to the pin, wherein the adjustment knob is configured to control a positioning and pressure exerted by the pin on the sample surface (Fig. 2 set bolt 45, p. 3, 20th pagaraph).

Regarding claim 15, Wei fails to teach wherein the sample holder is configured to receive samples in the shape of a disc. Generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to use a sample holder configured to received sample in the shape of a disc which a person of ordinary skill in the art would have found obvious. Moreover the sample is directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed not impart In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  MPEP 2115.

Regarding claim 16, Wei teaches further comprising flanges, positioned at the first longitudinal end opposite from the opening (4 high pressure kettle covers, Fig. 4, p. 3, 18th paragraph).  
The limitation “wherein the flanges are adapted enable the scratch tool to be seated on an external surface of an enclosure while the second longitudinal end is immersed in an electrolyte” is a functional recitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Wei is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, as shown in Fig. 4, kettle covers 4 enable the tool to be seated on the external surface of autoclave body 5 while the tool is immersed in liquid. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (CN 202177558U) (provided in Applicant’s IDS of 12/18/19) in further view of R.W. Bosch et al., Development of a scratch test in an autoclave for the measurement of repassivation kinetics of stainless steel in high temperature high pressure water, Electrochimica Acta, vol. 49, pp. 3029–3038 (2004) (hereinafter “Bosch”) (provided in Applicant’s IDS of 12/18/19) as applied to claim 7 above, and further in view of Kuzma (US 2,809,437).

Regarding claim 14, Wei teaches wherein the pin is made from carbide alloy YG 8, aluminium oxide (p. 4, 11th paragraph) and therefore fails to teach wherein the pin is made from high speed steel (HSS). However, attention is directed to Kuzma which teaches scribers for scribing metal wherein the tip is formed from a relatively hard metal such as high speed steel to maintain sharpness (col. 1, lns. 19-25, 51-56) . It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention faced with determining an appropriate metal material for scratch metal to turn to the teachings of Kuzma. Therefore it would have been obvious to one of ordinary skill in the art to substitute the carbide alloy or aluminum oxide tip of Wei with high speed steel tip of Kuzma because the suggestion for doing so would have been that high speed steel is an especially suitable material for a pin tip and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Kuzma, a person of ordinary skill in the art would accordingly have recognized the suitability of incorporating the use of high speed steel as a pin tip.





Response to Arguments
In the arguments presented on pages 4-5 of the amendment, the applicant argues that claim 7 has been amended to recite a unitary rectangular housing that extends longitudinally from a first longitudinal end to a second longitudinal end made of an insulating material and having an opening positioned toward the second longitudinal end, the rectangular housing including flanges that extend perpendicularly from the housing at the first longitudinal end. Applicant submits that the combination of Wei and Bosch does not disclose or suggest the features of independent claim 7 since, as discussed in the previous response, Wei discloses flanges that are part of a distinct cover element and not part of the housing of the scratch tool.
Examiner respectfully disagrees. Wei teaches wherein the housing comprises base 33 bolts through bolt holes 46 from base 33 to kettle cover 4 (Figs. 1 and 2) but fails to teach wherein the housing is unitary. Generally, it recognized that making something integral is not of innovation. MPEP 2144.04 (V)(B). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cover 4, bolts 46, and base 33 (housing) of Wei to be integral because doing so would provide a more secure fit for the kettle cover on the autoclave and would have been within the ability of the person having ordinary skill in the art. Moreover as noted supra, it is unclear as to how the housing is rectangular in shape and includes extending flanges. 



	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu (CN 104849203A) discloses a metal material electrochemical passivation performance testing device comprising a vacuum box, a driving motor, a belt transmission system, a rotary disc, a fixed abrasive on the rotating disc, a metal sample clamp, a rotary cylinder, a horizontal cylinder, a vertical horizontal moving cylinder, a water bath system, three-electrode electrochemical testing system (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795